SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Corporate Registry (NIRE): 35300396090 INSTRUMENT OF NON-INSTATEMENT OF EXTRAORDINARY SHAREHOLDERS’ MEETING SCHEDULED FOR APRIL 18, 2013 On April 18, 2013, at 11:00 a.m., at the headquarters of Companhia Siderúrgica Nacional (“CSN” or the “Company”), in the city and state of São Paulo, at Av. Brig. Faria Lima, 3400, 20º andar, shareholders of the Company showed up in order to attend the Extraordinary Shareholders’ Meeting scheduled for that date. It was verified, according to the signatures in the Shareholders’ Attendance Book, that there was no instatement minimum quorum to resolve on the issues included in the Agenda, which imply amendment to the Company’s Bylaws. Vote declarations presented by attending shareholders will be filed with the Company. Thus, in compliance with the provisions of article 135 of Law 6,404, as of December 15, 1976, the Shareholders’ Meeting has not been instated at first call. The Company’s management shall summon the shareholders at second call for a new meeting to be held on April 30, 2013. São Paulo, April 18, 2013 David Moise Salama Chairman of the Meeting Claudia Maria Sarti Secretária SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 18, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
